DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 6/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10832613 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1, 13 and 14 are about acquiring an image in a first format, wherein the first format is associated with a first electro-optical transfer function; identifying, a second format to which to convert the image, wherein the second format is associated with a second electro-optical transfer function; and  applying dithering to the image in the second format, based on an evaluation of at least a first luminance-dependent metric against a first predefined threshold that indicates the dithering is to be applied, wherein the first luminance-dependent metric is a luminance-dependent precision based on a surround luminance of a second pixel of the image in the second format and is computed from the second electro-optical transfer function, wherein the first predefined threshold is based on a luminance-dependent just noticeable difference metric, and the first luminance-dependent metric is a monotonically increasing function of a number of codewords per luminance unit of the second pixel of the image in the second format.
Toma 20170026627, Miller 20140363093, Toma 20160330513, and Hirai 20170249721 combined cannot teach these features perfectly. Applicant’s argument is persuasive, although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 2-11 and 21 depend on claim 1, are allowed base on same reason as claim 1.
Claim 15-20 depends on claim 14, are allowed base on same reason as claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616